DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment received on 12/06/2021. Claim 18 was cancelled, claims 1-2, 4-10, 12-17, 19-21 are currently pending.


Allowable Subject Matter

Claims 1-2, 4-10, 12-17, 19-21 are allowed.

The following is an examiner’s statement of reasons for allowance: 
None of the cited prior art of record discloses wherein the input means moves across the plurality of individual elements of the electrically conductive structures. 
Prior art Standing et al. 2015/0199042 discloses a capacitive sensor pad that is able to detect the proximity of the user/hand 108 however does not detect the movement across the plurality of individual elements of the electrically conductive structures. Further search and consideration did not yield any references suitable for a U.S.C. §102 or U.S.C. §103 rejection. Therefore, claims 1-2, 4-10, 12-17, 19-21 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASIFA HABIB whose telephone number is (571)270-7032. The examiner can normally be reached 9-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/ASIFA HABIB/Examiner, Art Unit 2887                                                                                                                                                                                                        
/THIEN M LE/Primary Examiner, Art Unit 2887